FILED
                             NOT FOR PUBLICATION                            JAN 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEBING YE,                                       No. 13-70076

               Petitioner,                       Agency No. A099-628-457

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Debing Ye, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we reject Ye’s request
for oral argument.
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on the inconsistency between Ye’s testimony and household registration

regarding when and why his wife’s registration was cancelled, and based on the

implausibility that Ye and his wife would leave their children in China despite a

loan shark’s threats to kill Ye’s wife and children, when Ye testified the reason his

wife fled China was because of these threats. See id. at 1048 (adverse credibility

determination was reasonable under the REAL ID Act’s “totality of the

circumstances” standard); see also Cui v. Holder, 712 F.3d 1332, 1337-38 (9th Cir.

2013) (adverse credibility finding supported in part by implausible testimony). In

the absence of credible testimony, Ye’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Ye’s CAT claim also fails because it is based on the same testimony

found not credible, and he does not point to any other evidence that shows it is

more likely than not he would be tortured if returned to China. See id. at 1156-57.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

                                          2                                     13-70076
discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED.




                                          3                                   13-70076